DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. 
With respect to arguments regarding Saget, Applicant argues that Saget “describes a 3D model of an instrument but does not describe receiving a real-time 3D position of a surgical instrument”.  The reference explicitly teaches of data set that includes live feed or real-time position or data set of instruments or devices [0033].  Therefore, the reference clearly teaches of receiving real-time position data of the instrument or live-feed of the data set corresponding to the instrument to facilitate navigation o the instrument/implant [0033].  Furthermore, the reference also teaches of 2D or 3D imaging feed and instruments and implants specifications (2D and 3D) [0034].  Under broadest reasonable interpretation, the reference teaches of receiving 2D or 3D position data of the instruments or implants as a live feed or in real-time.  Applicant also argues that the Saget reference “does not describe generating the holographic image…of the instrument”.  The reference teaches of augmented reality/holographic display of grid and anatomy (2D and 3D) [0029].  The reference explicitly teaches of generating an augmented reality implant, instrument, or bone models directly to the user along with the grid display or avatar [0027].  The reference is directed to software programs configured to generate an indicator where the indicator in an avatar which is a representative object such as in implant, an instrument, and bone [0026].  The reference explicitly teaches of the artificial reality sub-space 470 to include live or real-time overlay of instrument tracking/position/navigation [0036].  Therefore, under broadest reasonable interpretation, the reference teaches of generating holographic image including 3D real-time or live feed position of the instrument. 
Applicant argues that the Quaid reference does not teach “registering the at least one real-time 3D position of the at least one surgical instrument to correspond to the at least one stored 3D image of the subject’s anatomy”.  Being a 103 rejection, the Quaid reference is used to meet the requirement of the “registering” limitation.  It is not required for the secondary reference to recite all the limitations of the claim.  The Quaid reference teaches of registering the instrument or surgical tool position to the anatomy so that it can correlate information in diagnostic or planning image datasets or in other words stored image datasets[0048] where the image datasets can be generated using different modalities includes 2D or 3D image datasets including holographic images [0048].  Quaid furthermore teach of correlating information from tip of surgical tool with information from diagnostic image datasets for better placement of surgical tool [0056]. Therefore, the reference does rely on images generated by different modalities for registration purposes and it is not clear why Applicant argues that Quaid “need not support the use of diagnostic images in some applications”.  If the reference clearly discloses the use of different imaging modalities (as set forth in paragraph [0048]), holographic images, it clearly reads on the claim language.  Even if parts of the disclosure or some of the embodiments are directed to relying on other tools and not just images, the reference still explicitly teaches of the use of different imaging modalities in this registration step.  Since the reference is also directed to tracking instrument position with respect to 3D images including holographic images [0035, 0048], it is not clear why the argument suggests that “Quaid and Saget references are different and incompatible technologies”.  Applicant argues that “Quaid describes a guidance system which primarily relies upon haptic feedback…”  The Quaid reference explicitly teaches “while the haptic device can be deployed…the system is then convenient to use for procedures that do not require the use of the haptic device [0051] and also rely on different imaging modalities to generate diagnostic or planning image datasets using MRI, CT, PET, MRA, etc. [0048, 0051].  The Quaid reference is used to provide further support to the Saget reference with respect to specific “registration” steps and since the reference discloses registration between tool position and diagnostic and planning image datasets or stored image datasets, the combination of the references reads on the claims to provide better placement of surgical tool during procedures.  
It is suggested that the independent claims further define the “registering” step to specify the algorithm needed to execute this processing to generate the holographic image with the 3D position of the instrument overlaid on the image of the anatomy.  It is very broadly claimed the step of “registering the real-time position of the instrument to correspond to the stored 3D image of the anatomy…generate holographic image comprising the at least one real-time 3D position of the at least one surgical instrument overlaid on the at least one 3D image of the subject’s anatomy”.  Paragraph [0053] in the application specification further defines the registration step “anatomically distinct landmarks are used to register the 3D model 65 to the electroanatomic map of the endocardial surface obtained by the electroanatomic mapping device 50. By registering the electroanatomic map to the coordinate system within which the 3D anatomical model, other measurements obtained by the electroanatomic mapping device 50 that are mapped to the electroanatomic map of the endocardial surface are also registered to the coordinate system defining the 3D model of the heart enabling these mapped electrophysiological measurements to be visualized with respect to the 3D model within the holographic image”.  Therefore, it is suggested Applicant refer to application specification paragraphs [0053, 0054] to provide further details to the algorithm with respect to the registration steps needed to generate this holographic image with the real-time 3D position of the instrument overlaid on the 3D image of the anatomy.  
Therefore, the previous rejection is maintained and repeated below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saget et al. (20170172696) in view of Quaid et al. (20040106916).   
With respect to claims 1, 11, and 19, Saget et al. teach of a system, method, and computer readable medium or software 106 with a controller 102 which has a processor 104 to execute software 106 instructions to perform operations of capture, transfer, and display intra-operative image 110 [0028] for providing VR/AR visualization of three-dimensional medical images to an operator [0023] with said system comprising a VR/AR device comprising a holographic display displayed on a volumetric head-up display 200 configured to display a holographic image to an operator on a true enhance reality holographic medium [0027].  Saget et al. teach of a computing device coupled to the VR/AR device comprising a memory and processor 104 with the computing device or software programs 106 configured to receive a stored 3D image data of subject’s anatomy  and receiving real-time 3D position of the surgical instrument or model of instrument [0027].  Saget et al. further teach of generating the holographic image or enhanced reality image [0029]  comprising the real-time 3D position of the surgical instrument overlaid on the 3D image of the anatomy or placement of an AR/Holo grid on image or statistical shape modeled image of anatomical bones where the grid defines alignment parameters of anatomy and implant placement and measurements and data can be displayed on the AR/Holo lenses, glasses or heads-up display [0029].  Saget et al. therefore teach of the software 106 being configured to two or three dimensionally map an augment reality grid/avatar on the head-up display and spatially overlay and match selected targeted anatomical points of the grid/avatar and image and then simultaneously projected by the head-up display, auto track, live, intra-operatively the targeted points [0028].  
With respect to claims 3 and 14, Saget et al. teach of the stored 3D image of the subject’s anatomy may be obtained using a CT scanner or MRI or ultrasound or other imaging system [0029].  
With respect to claim 6, Saget et al. teach of stored 3D image of the subject anatomy to comprise of a 3D image representing portion of the subject comprising an internal tissue or internal organ or anatomical images acquired intra-operatively during surgical procedures such as joint replacements, trauma fracture reductions, deformity corrections [0035].  
With respect to claims 9, 10, 17, and 18, Saget et al. teach of receiving additional data set to generate the holographic image which may be fluoroscopic image of the subject’s anatomy or 2D fluoroscopic image wherein the additional display elements from the fluoroscopic image are positioned anywhere within a field of view of the holographic display to provide additional confidence to the user to help the user orient themselves to the enhance reality image [0030].  Saget et al. also teach of the display of the additional elements being positioned anywhere where the specs such as implant sizes, angles, or other patient specific data set are positioned anywhere at the surgeon preference or in accordance to the best position for each procedure and the side of the patient being operated on [0033].  
With respect to claims 1, 11, and 19, Saget teach of synergistically representing the position of the instrument with respect to the anatomical image [0027, 0028] but do not explicitly the teach the step of registering the position of the instrument with the anatomical image.  In a similar field of endeavor Quaid et al. teach of an augmented reality based image guided surgical system [0010] and includes the steps of registering the anatomical image data set to the position tracking data [0043, 0044, 0048].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to provide precise localization of anatomical features with respect to the tool tracking system and improve accuracy with surgical procedures [Quaid, [0053]].  
With respect to claims 2 and 12 Saget et al. do not teach of position sensor for tracking the position of the instrument.  In a similar field of endeavor Quaid et al. teach of an augmented reality based image guided surgical system [0010] that includes position sensor to track surgical instruments [0047].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to be able to improve the accuracy of the determination of the pose of the arm by reducing or eliminating the effect of deflections of the arm lines and overcome similar deficiencies in robotic devices [Quaid, 0047]].  
With respect to claim 4, 5, 13, and 20, Saget al. teach of generating correctly reproduced depth cues [0027]  but do not explicitly teach of the VR/AR device may further to comprise a sensor configured to detect a cue produced by the operator where the cue may be a gesture, an eye movement, a voice comment, or a facial expression or head movement [0062, 0071, 0113].  Quaid et al. teach of modifying the holographic image based on cues produced by the operator by refining the depth data where the modification may involve image zooming [0116].  Quaid et al. teach of accounting for registration errors and inaccuracies from positioning errors [0053] and alerting the user to registration errors [0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to convey information or produce a desired effect to the user or indicate to the surgeon that the desired target region would be reached by the instrument [Quaid, [0032, 0050]].  
With respect to claims 7, 8, 15, and 16, Saget et al. teach of generating correctly reproduced depth cues [0027] but do not explicitly teach of the modifications to the image in response to cue produced by operator and updating the holographic image.  Quaid et al. teach of modifying the holographic image based on cues produced by the operator by refining the depth data where the modification may involve image zooming [0116].  Quaid et al. teach of accounting for registration errors and inaccuracies from positioning errors [0053] and alerting the user to registration errors [0058].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Quaid et al. to modify Saget et al. to convey information or produce a desired effect to the user or indicate to the surgeon that the desired target region would be reached by the instrument [Quaid, [0032, 0050]].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793